DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of, “the bullet cartridge shown in Figs. 7 and 8”, “claims 6 and 10-19 read on the elected species”, in the reply filed on 11/29/2021 is acknowledged.
Claims 1-5, 7-9, 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/29/2021.  Claims 13 and 14 have been withdrawn because neither of Figs. 7 or 8 of the elected Species D show the counter-bore asymmetrically positioned about the primer bore.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
irregular geometric sidewall”, in line 2 reads on the elected species shown in Figs 7 and 8 (Species D), because the species shown in Figs. 7 and 8 appears to show the counter-bore 40 formed with a regular geometric sidewall. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6, 10-12 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ATTARWALA (US 6,460,464 B1).
Regarding claim 6, Attarwala discloses a bullet cartridge (Figs. 1 & 2) comprising: a cylindrical cartridge wall 2; a cartridge base 3 secured to an end of the cartridge wall 2 ( the cartridge base 3 appears to be integrally secured to the end of the cartridge wall 2 in a manner similar to the cartridge base and cartridge wall shown in the applicants elected cartridge shown in Figs. 7 and 8), wherein a primer bore 5  is formed in the cartridge base 3, and wherein the primer bore 5 has a perimeter to form a primer bore registration surface; a counter-bore (unnumbered but shown as filled with the adhesive 6 in Fig. 2) formed superposed about the primer bore; a primer 4 secured in the primer bore and registered against the primer bore registration surface; and, adhesive 6 positioned in the counter-bore about the primer.
Regarding claim 10, Attarwala’s counter-bore shown in Fig. 2 as filled with adhesive has an annular counter-bore bottom surface that defines the perimeter of the primer bore.
Regarding claim 11, Attarwala’s counter-bore is annular.

Regarding claim 15, Attarwala’s counter-bore is formed with a regular geometric sidewall. 
Regarding claim 16, Attarwala’s counter-bore is dimensioned to be shallower in depth than the primer bore 5.
Regarding claim 17, Attarwala’s adhesive composition comprises a polymeric plasticizer that confers resistance to high temperatures thereto (col. 3, lines 45-53).
Regarding claims 18 and 19, Attarwala’s adhesive that “is dispensed in and about the primer cup/primer interface” (Attarwalla’s claim 10) assists in preventing the ingress of moisture into the primer cup 4 (col. 2, lines 26-31) thereby inherently at least filling any micro-voids between the primer and the primer registration bore surface.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached FORM-PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872. The examiner can normally be reached M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES S BERGIN/            Primary Examiner, Art Unit 3641